Appeal from an order granting respondent’s motion modifying a judgment of separation so as to eliminate therefrom a provision directing ■ appellant to pay $40 a week for the support of respondent and their minor children and by substituting therefor a provision directing appellant to pay $100 a month for the support of the children only. Order reversed, without costs, and motion denied, without costs. The foreign divorce decree provides, inter alia, for the support of the children, and its validity is undisputed. Each of the parties has remarried. This decree supersedes the judgment of separation entered in this State. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.